Opinion by
Greene, Chief Justice.
This cause comes on to be heard upon the printed brief of plaintiff in error, defendant in error not appearing. Looking into the transcript, we find it is not well certified to this Court as a complete transcript. For this reason the writ of error must be dismissed. There is also another ground for dismissal,, namely : that the brief of plaintiff in error was not filed within, the time prescribed by Pule X. of this Court.
Dismissed at costs of plaintiff in error.
We concur: John P. Hoyt, Associate Justice.
George Turner, Associate Justice.